DETAILED ACTION
This office action is in response to application filed on 11/24/2020.
Claims 1 – 16 are pending.
Priority is claimed to Korean applications KR10-2020-0151230 (filed on 11/12/2020) and KR10-2019-0164631 (filed on 12/11/2019)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1 – 16, the claims merely claim multiple sets of counters and a processor to increment and decrement the counters. It is unclear how the sets of counters are used in supporting scalability in a many-core environment, amendment is needed to address this deficiency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) abstract idea of mental steps. This judicial exception is not integrated into a practical application because the claimed steps of incrementing and decrementing an appropriate counter is merely mental steps capable of being performed by pen and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed processor according to the specification can be generic computing elements, used to implement mental processes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 6, 8 – 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd-Wickizer et al, “An Analysis of Linux Scalability to Many Cores”. 9th USENIX Symposium of Operating System Design and Implementation, OSDI10, 2010, pages 1 – 16 (prior art part of IDS dated 11/24/2020. hereinafter Boyd-Wickizer), in view of Dungarwal et al (US 20190250948, hereinafter Dungarwal).

As per claim 1, Boyd-Wickizer discloses: A processing apparatus for supporting scalability in a many-core environment, comprising:
	a counter unit configured to include at least one category reference counter, and at least one local reference counter configured to access the category reference counter, and a processor connected to the counter unit and configured to increase or decrease each reference counter, wherein the at least one category reference counter has a hierarchical structure including at least one layer. (Boyd-Wickizer page 7, left column, first paragraph: “Our solution, which we call sloppy counters, builds on the intuition that each core can hold a few spare references to an object, in hopes that it can give ownership of these references to threads running on that core, without having to modify the global reference count. More concretely, a sloppy counter represents one logical counter as a single shared central counter and a set of per-core counts of spare references. When a core increments a sloppy counter by V, it first tries to acquire a spare reference by decrementing its per-core counter by V. If the percore counter is greater than or equal to V, meaning there are sufficient local references, the decrement succeeds. Otherwise the core must acquire the references from the central counter, so it increments the shared counter by V. When a core decrements a sloppy counter by V, it releases these references as local spare references, incrementing its per-core counter by V. Figure 2 illustrates incrementing and decrementing a sloppy counter. If the local count grows above some threshold, spare references are released by decrementing both the per-core count and the central count”.)

Boyd-Wickizer did not explicitly disclose:
wherein the counter unit configured to include a global reference counter, wherein the at least one category reference counter configured to access the global reference counter. 

However, Dungarwal teaches:
wherein the counter unit configured to include a global reference counter, wherein the at least one category reference counter configured to access the global reference counter. (Dungarwal figure 1 and [0016])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Dungarwal into that of Boyd-Wickizer in order to have the counter unit configured to include a global reference counter, wherein the at least one category reference counter configured to access the global reference counter. Dungarwal teaches the claimed limitation is merely common design choice that is widely known and used in the field of distributed processing, and is therefore rejected under 35 USC 103.

As per claim 2, Boyd-Wickizer and Dungarwal further teach:
The processing apparatus of claim 1, wherein 15the processor is configured to perform an operation in units of threads, increase a local reference counter at each operation, and increase a category reference counter when a value of the local reference counter is greater than or equal to a first threshold. (Boyd-Wickizer page 6, right column – page 7, right column, section 4.3, Sloppy Counters.) 

20 As per claim 3, Boyd-Wickizer and Dungarwal further teach:
The processing apparatus of claim 1, wherein a local reference counter is formed for each thread, and one category counter is configured to support a preset number of threads. (Boyd-Wickizer page 6, right column – page 7, right column, section 4.3, Sloppy Counters.)

As per claim 4, Boyd-Wickizer and Dungarwal further teach:
The processing apparatus of claim 3, wherein one category counter is configured to support local reference counters respectively corresponding to threads having similar characteristics. (Boyd-Wickizer page 6, right column – page 7, right column, section 4.3, Sloppy Counters.)   

As per claim 6, Boyd-Wickizer and Dungarwal further teach:
The processing apparatus of claim 1, wherein the at least one category reference counter has a hierarchical structure including a plurality of layers, and each layer includes a preset number of 5category reference counters, a category reference counter included in a highest layer of the plurality of layers is configured to access the global reference counter, and a local reference counter is configured to access a category reference counter included in a lowest layer of the plurality of layers. (Boyd-Wickizer page 6, right column – page 7, right column, section 4.3, Sloppy Counters.)

As per claim 8, Boyd-Wickizer and Dungarwal further teach:
The processing apparatus of claim 2, wherein the processor is further configured to perform an increment on a category reference counter, and then, when a value of the category reference counter is greater than or equal to a second threshold, perform an increment on a category 5reference counter of an upper layer of the category reference counter or the global reference counter. (Boyd-Wickizer page 6, right column – page 7, right column, section 4.3, Sloppy Counters.) 

As per claim 9, Boyd-Wickizer and Dungarwal further teach:
The processing apparatus of claim 8, wherein after performing an increment on a category reference counter or, after performing an increment on a category reference counter of an upper layer of the category reference counter or the global reference counter, the processor is further configured to initialize the local reference counter having the value greater than or equal to the first threshold or the category reference having the value greater than or equal to the second threshold. (Boyd-Wickizer page 6, right column – page 7, right column, section 4.3, Sloppy Counters.) 
 
As per claim 10, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 11, it is the method variant of claim 2 and is therefore rejected under the same rationale.
As per claim 12, it is the method variant of claim 9 and is therefore rejected under the same rationale.

As per claim 13, Boyd-Wickizer and Dungarwal further teach:
The processing method of claim 10, further comprising: performing an increment on the global reference counter when there is no the category reference counter of the upper layer corresponding to the category reference counter; and 5initializing the value of the category reference counter. (Boyd-Wickizer page 6, right column – page 7, right column, section 4.3, Sloppy Counters.)

As per claim 15, it is the method variant of claim 4 and is therefore rejected under the same rationale.
As per claim 16, it is the method variant of claim 6 and is therefore rejected under the same rationale.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd-Wickizer and Dungarwal, and further in view of Ward et al (US 20200035224, hereinafter Ward).

5 As per claim 5, Boyd-Wickizer and Dungarwal did not teach:
The processing apparatus of claim 1, wherein the layer includes a preset number of category reference counters, and when a number of category reference counters included in the layer exceeds the preset number, a new layer is additionally formed and category reference counters exceeding the preset number are configured to be included Idin the new layer

However, Ward teaches:
The processing apparatus of claim 1, wherein the layer includes a preset number of category reference counters, and when a number of category reference counters included in the layer exceeds the preset number, a new layer is additionally formed and category reference counters exceeding the preset number are configured to be included Idin the new layer. (Ward [0111])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ward into that of Boyd-Wickizer and Dungarwal the counter unit configured to include a global reference counter, wherein the at least one category reference counter configured to access the global reference counter. Ward teaches the claimed limitation is merely common design choice that is widely known and used in the optimizing parallel processing, and is therefore rejected under 35 USC 103.

As per claim 14, it is the method variant of claim 5 and is therefore rejected under the same rationale.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd-Wickizer and Dungarwal, and further in view of Harris et al (US 20160224373, hereinafter Harris).

5 As per claim 7, Boyd-Wickizer and Dungarwal did not teach:
The processing apparatus of claim 1, wherein in a system to which the processing apparatus is applied, a category reference counter is configured on a per-socket basis of a memory.
However, Harris teaches:
The processing apparatus of claim 1, wherein in a system to which the processing apparatus is applied, a category reference counter is configured on a per-socket basis of a memory. (Harris [0080])
 It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Harris into that of Boyd-Wickizer and Dungarwal in order to have the category reference counter is configured on a per-socket basis of a memory. Boyd-Wickizer teaches the counter may be for directory entry objects (dentrys), mounted file system objects (vfsmounts), network routing table entries (dst entrys), and counters tracking the amount of memory allocated by each network protocol (such as TCP or UDP). Harris has shown that the claimed limitation is merely an obvious design choice for the counter and is therefore rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wang et al, “Fast Fine-Grained Global Synchronization on GPUs” teaches a software architecture that supports efficient fine-grained synchronization over global memory. The key idea is to transform global synchronization into global communication so that conflicts are serialized at the thread block level with this structure, the threads within each thread block can synchronize using low latency, high-bandwidth local scratchpad memory. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196